Mel dT OT et a

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 1of13 Pageid#: 138

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

LYNCHBURG
UNITED STATES OF AMERICA :
¥. 2 Case No. 6:20-CI-13
CHERIE ANNE WASHBURN ;

PLEA AGREEMENT

I have agreed 10 enter into a plea agreement with the United States of America,
pursuant to Rule 11(c)1XC) of the Federal Rules of Criminal Procedure The terms and
conditions of this agreement are as follows:

A. CHARGE(S) TO WHICH J AM PLEADING GUILTY AND WAIVER OF

RIGHTS

   

1, The Charges and Potential Punishment

My attomey has informed me of the nature of the charge(s) and the elements of the
charge(s) that must be proved by the United States beyond a reasonable doubt before |
could be found guilty as charged.

I will enter a plea of guilty to Counts 2, 9 and 12 of the Indictment.

Count 2 charges me with wire fraud, in violation of 18 U.S.C. § 1343. The
maximum statutory penalty is a fine of $250,000 and/or imprisonment fora term of twenty
ycars. plus a term of supervised release of three years.

Count 9 charges me with wire fraud, in violation of 18 U.S.C. § 1343. The
maximum statutory penalty is a fine of $250,000 and/or imprisonment fora term of twenty

years, plus aterm of supervised release of three years.

Count 12 charges me with false statement to a mortgave lender, in violation of 18
U.S.C § 1014. The maximum statutory penalty is a fine of $1,000,000 and/or

Defendant's! nitiats:CAD

Page | of 13

 
 

 

ot

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 2of13 Pageid#: 139

imprisonment for a term of thirty years, plus aterm of supervised release of five yours

{ understand restitution may be ordered, my asscts may be subject to forferure, and
fecs may be imposed to pay for incarceration, supervised release, and costs of prosecution.
in addition, a $1C0 special assessment, pursuant to 18 USC. § 3013, will be imposcul per
felony count of conviction. 1 further understand my supervised release may be revoked sf
| violate its terms and conditions {understand a violation of supervised release increases
the possible period of incarceration.

1am pleading guilty as described above because | am sn fact guilly and because f
believe it is in my best interest to do so and not because of any threats or promises

2. Waiver of Constitutional Rights Upon a Plea of Guilty

Lacknowledue I have had all of my rights explained to me and | expressly recognize
I have the following constitutional rights and, by voluntarily pleading guilty, I knowingly
waive and give up these valuable constitutional rights:

The right to plead not guilty and persist in that plea;

The right to a speedy and public jury trial,

The right to assistance of counsel at that trial and in any subsequent appeal:
The right to remain silent at trial,

The right to testify at tnal,

The right to confront and cross-examine witnesses called by the government,
The right to present evidence and witnesses in my own behalf;

The right to compulsory process of the court;

The right to compel the attendance of witnesses at trial,

The right to be presumed innocent,

The right to a unanimous guilty verdict, and

The right to appeal a guilty verdict.

Fe OPT OOo SP

rae

3. Dismissal of Counts

If! comply with my obligations under the plea agreement, the United States will
move, at sentencing, that | be dismissed as a defendant in any remaining count(s). |
stipulate and agree the United States had probable cause to bring all the counts in the
Indictment which are being dismissed under this agreement, these charges were not
frivolous, vexatious or in bad faith, and ] am not a “prevailing party” with regard to these

Defendant's Initials: ( a)

Page 2 of 13
Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 3o0f13 Pageid#: 140

oa ran eo

i charges. | further waive any claim for altorney's fees and other itwation expenses arising
out of the investigation or prosecution of this matter.

B. SENTENCING PROVISIONS

{. General Matters

 

Pursuant to Fed R. Crim. P. Li(ej(1(C), the United States and I agree I shall be
sentenced to a period of incarceration wilhin the range of 6 months to 27 months [f there
is still a health concer related to COVID-19, the United States does not oppose the Court
considering that act in determining the appropriate sentence. ‘The parties agree this is a

reasonable sentence considering all of the facts and circumstances of this case. IJ
understand the Court must sentence me within this range or reject the plea agreement if,
and only if, the Court rejects the plea agreement, | will be given an opportunity to withdraw
my guilty plea. The United States and | agree all other sentencing mutters, including, but
not limited to, supervised release, fincs, and restitution, are Icft to the Court's discretion
Because the parties have stipulated the agreed to sentence of imprisonment 15 reasonable
regardless of the guidelines calculations, 1 waive any right | may have to any future
' reduction in sentence based on a change in the sentencing guidelines.

I understand | will have an opportunity to review a copy of my presentence report
in advance of my sentencing hearing and may file objections, as appropriate. f will have
an opportunity al my sentencing hearing to present evidence, bring witnesses, Cross-
examine any witnesses the government calls to testify, and argue to the Court what an
appropriate sentence should be within the confines of the tenns of this agreement.

1 understand 1 will not be eligible for parole during any term of imprisonment
imposed.

2. Sentencing Guidelines

I stipulate and agree that all matters pertaining to any of the counts of the charging
document(s), including any dismissed counts, are relevant conduct for purposes of
sentencing.

ata dC Sed a eC A

| understand guideline sections may be applicable 10 my case and the United States
and I will be free to argue whether these sections should or should not apply; to the extent
the arguments are not inconsistent with the stipulations, recommendations and terms set

forth in this plea agreement.
Defendant's Initials: 4)

Page 3 of 13

 

 

 
Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 4of13 Pageid#: 141

j 1 understand and agree that [ will be sentenced to a minimum of 6 months
incarceration. | will be free to argue that any portion of a sentence exceeding of 6 manths
be served as community confinement or home detention | also understand and agree thet
the United States wall be free to argue for the full 27 months of incarceration.

| agree to accept responsibilay for my conduct. If | comply with my obligations
under this plea agreement and accept responsibility for my conduct, the United States will
recommend the Count grant me a two-level reduction in ny offense level, pursuant lo
U.S.S.G. § 3E1.1{a) and, if applicable, at sentencing, will move that [ receive a one-level
reduction in my offense level. pursuant to U.S.S.G. § 3E1.1(b), for purposes of any
guidelines calculation. However, ( stipulate that if I fal to accept respunsibility for my
conduct or fail to comply with any provision of this plea agreement, J should not receive
credit for acceptance of responsibility

3. Substantial Assistance

 

[ understand the United States retains all of 1s rights pursuant to Fed. R. Crim. P.
, 35(b), U.S.S.G. $5K 1.1 and 18 U.S.C. § 3553(c). f understand even if [ fully cooperate
with law enforcement, the United States is under no obligation to make a motion for the

 

 

- reduction of my sentence. | understand if the United States makes a motion for a reduction
in my sentence, the Coun, alter hearing the evidence, will determine how much of a
departure, i! any, | should be given.
§
4. Monetary Obligations

a. Special Assessments, Fines and Restitution
4
I understand persons convicted of crimes are required to pay a mandatory
5 assessment of $100 00 per felony count of conviction. I agree I will submit to the U.S.
Clerk’s Office, a cenified check, money order, or attomey’s trust check, made payable to

the “Clerk, U.S. District Court” far the total amount due for mandatory assessments prior
i ry P
; to entering my plea of guilty.

| agree to pay restitution for the entire scope of my criminal conduct, including, but
not limited to, all matters included as relevant conduct. In addition, | agree to pay any
restitution required by law, including, but not limited to, amounts due pursuant to 18 USC
§§ 2259, 3663, and/or 3663. | understand and agree a requirement | pay restitution for
all of the above-stated matters will be imposed upon me as part of any final judgment in

Defendant's Initials: fa)

Page 4 of 13

 

 

wel
Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 5of13 Pageid#: 142

this matter.

1 further agree to make good faith efforts loward payment of all mandatory
assessments, restitution and fines, with whatever means | have at my disposal. { agree
failure to do so will constitute a violation of this agreement. | will execute any documents
necessary to release the funds I have in any repository, bank, investinent, other financral
institution, or any other location in order to make partial or total payment toward the
mandatory assessments, restitution and fines imposed in my case.

 

I fully understand restitution and forfeiture are separate fmanctal obligations which
may be imposed upon a criminal defendant. | further understand there is a process within
the Department of Justice whereby, in certam circumstances, forfeited funds may be
applied to restitution obligations. { understand no one has made any promises to me that
such a process will result in a decrease in my restitution oblivations in this case

| understand and agree, pursuant to 18 U.S C. §§ 3613 and 3664(m), whatever
monetary penalties are imposed by the Court will be (1) due ummediately and subject to
immediate enforcement by the United States as provided for by 18 U.S.C. § 3613, and (ii)
f submitted to the Treasury Offset Program so that any federal payment or transfer of
retumed property to the defendant may be offset and applied to federal debts but will not
affect the periodic payment schedule. | further understand if the Court imposes a schedule
of payments, that schedule is only a minimum schedule of payments and not the only
method, nor a limitation on the methods, available to the United States to enforce the
judgment.

I agree to grant the United States a wage assignment, liquidate assets, or complete
any other tasks which will result in immediate payment in full, or payment in the shortest
time in which full payment can be reasonably made as required under 18 U.S.C. § 3572(d).

l expressly authorize the United States Attomey’s Office to obtain a credit report on
me in order to evaluate my ability to satisfy any financial obligation imposed by the Court.

T agree the following provisions, or words of similar effect, should be included as
conditions of probation and/or supervised release: (1) “The defendant shall notify the
Financial Litigation Unit, United States Attomey’s Office, in writing, of any interest in
property obtained, directly or indirectly, including any interest obtained under any other
name, or entity, including a trust, partnership or corporation after the execution of this
agreement until all fines, restitution, money judgments and monetary assessments are paid
in full” and (2) “The Defendant shall notify the Financial Litigation Unit, United States

Defendant's tnitials: ¢

Page 5 of 13

 

 

 
 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 6of13 Pageid#: 143

Attomey’s Office, in writing, at least 30 days prior to transferring any interest in property
owned directly or indirectly by Defendant, including any interest held or owned under any
other name or entity, including trusts, partnership and/or corporations until all fines,
restitution, moncy judgments and monctary assessments arc paid in full.”

The partics will also jointly recommend that as a condition of probation or
supervised release, Defendant will notify the Financial Litigation Unit, United States
Attomey's Office, before Defendant transfers any interest in properly owned directly or
indirectly by Defendant, including any interest held or owned under any other name or
entity. including trusts, partnership and/or corporations See 18 U S.C. § 3664(k), (n)

Regardless of whether or not the Court specif iwally directs participation or imposes
a schedule of payments, | agree to fully participate in imate employment under any
available or recommended programs operated by the Bureau of Prisons

l agree any payments made by me shall be applied fully to the non-joint and several
portion of my outstanding restitution balance until the non-joint and several portion of
restitution is paid in full, unless the Court determines that to do so would cause a hardship
to a victim of the offense(s).

b. Duty to Make Financial Disclosures

| understand in this case there is a possibility substantial fines and/or restitution may
be imposed. In order to assist the United States as to any recommendation and in any
necessary collection of those sums, I agree, if requested by the United States, to provide a
complete and truthful financial statement to the United States Attomey’'s Office, within 30
days of the request or 3 days prior to sentencing, whichever is earlier, detailing all income,
expenditures, assets, liabilities, gifts and conveyances by myself, my spouse and my
dependent children and any corporation, partnership or other entity in which I hold or have
held an interest, for the period starting on January Ist of the year prior to the year my
offense began and continuing through the date of the statement. This financial statement
shall be submitted in a form acceptable to the United States Auomey's office.

From the time of the signing of this agreement or the date | sign the financial
statement, whichever is earlier, | agree not to convey anything of value (o any person
without the authorization of the United States Attomey's Office.

c. Understanding of Collection Matters

Defendant's Initials: GZ, j

Page 6 of 13

TA
 

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 7of13 Pageid#: 144

T understand:

{. as part of the judgment in this case | will be ordered to pay one or more monctary

obligations;

payment should be made as ordered by the Court,

I must mail payments, by cashict’s check or moncy order, payable to the "Clerk,

U.S. District Court" to: 210 Franklin Road, S.W., Suite 540, Roanoke, Virginia

24011; and include my name and court number on the check or money order,

4. interest (unless waived by (he Court) and penalties must be imposed for late or
missed payments;

5. the United States may file liens on my real and personal property that wal remain
in place until monetary obligations are paid in full, or until ens expire (the later
of 20 years from date of sentencing or release from incarceration),

6. if Lretain counsel to represent me rewarding the United States’ efforts to collect
any of my monetary obligations, I will immediately notify the United States
Attorney's Office, ATTN: Financial Litigation Unit, P.O. Box 1709, Roanoke,
Virginia 24008-1709, in writing, of the fact of my tegal representation, and

7. 1, or my attomey if an attorncy will represent me regarding collection of
monetary obligations, can comact the U.S. Attorney’s Office’s Financial
Litigation Unit at 540/857-2259.

wt

C. ADDITIONAL MATTERS

i, Waiver of Right to Appeal

Knowing that I-have a right of direct appeal of my sentence under 18 U.S.C. §
3742(a) and the grounds listed therein, I expressly waive the nght to appeal my sentence
on those grounds or on any ground. In addition, | hereby waive my right of appeal as to
any and all other issues in this matter and agree I will not file a notice of appeal. Tam
knowingly and voluntarily waiving any right to appeal. By signing this agreement, [ am
explicitly and irrevocably directing my attomey not to file a notice of appeal.
Notwithstanding any other language to the contrary, 1 am not waiving my right to appeal
or to have my attorney file a notice of appeal, as to any issue which cannot be waived, by
law. | understand the United States expressly reserves all of its rights to appeal. I agree
and understand if 1 file any court document (except for an appeal based on an issue
that cannot be waived, by law, or a collateral attack based on ineffective assistance of
counsel) secking to disturb, in any way, any order imposed in my case such action
shall constitute a failure to comply with a provision of this agreement.

Defendant's Initials: 75)
Page 7 of 13
 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 8o0f13 Pageid#: 145

2. Waiver of Right to Collaterally_A ttack

1 waive any right [ may have to collaterally attack, in any future proceeding, any
order issued in this matter, unless such attack ts based on ineffective assistance of counsel,
and agree | will not file any document which secks to disturb any such order, unless such
filing is based on ineffective assistance of counsel T agree and understand that iff file
any court document (except for an appeal based vn an issue not otherwise waived in
this agreement; an appeal based on an issue that cannot be waived, by law; or a
collateral attack based on ineffective assistance of counsel) seeking to disturb, in any
way, any order imposed in my case, such action shall constitute a failure to comply
with a provision of this agreement,

3. Information Access Waiver

 

I knowingly and voluntarily agree to waive all nights, whether asserted directly or
by a representative. to request or receive from any departinent or agency of the United
States any records pertaining to the investigation or prosecution of this case, including
without limitation any records that may be sought under the Freedom of Information Act,
5 U.S.C. §552, or the Privacy Act of 1974. 5 U.S.C. §$552a

4, Waiver of Witness Fee

1 agree to waive all rights, claims or interest in any witness fee | may be eligible to
receive pursuant to 28 U.S.C. § 1821, for my appearance at any Grand Jury, witness
conference or court proceeding.

5. Abandonment of Scized Items

By signing this plea agreement, I hereby abandon my interest in, and consent to the
official use, destruction or other dispasition of cach item obtained by any law enforcement
agency during the course of the investigation, unless such item is specifically provided for
in another provision of this plea agreement. | futher waive any and all notice of any
proceeding to implement the official use, destruction, abandonment, or other disposition of
such items.

6. Deportation

{ understand if L am nota citizen of the United States, or if | am a naturalized citizen,
pleading guilty may have consequences with respect to my immigration status including,

Defendant's Initials: Z)

Paue 8 of 13
dath

tr are

Metie cat

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 9of13 Pageid#: 146

but not limited to, deportation from the United States, demal of United States wiuzenship,
denial of admissiun to the United States in the future, or denaturalization 1 expressly
recognize under federal law, conviction for a broad range of crimes can lead to adverse
immigration consequences including, but not hmited to, automatic removal [rot the
United States, and that no onc, mcluding my attemcy or the Court, can predict with
certainty the effect of a conviction on my immigration status. [am not relying on any
promise or belief about the immigration consequences of pleading guilty | want to plead
guilly regardless of any potential immigration consequences,

7, Denial of Federal Benefits

At the discretion of the court, | understand | may also be denied any or all federal
benefits, as that term is defined in 21 U.S.C. § 862, (a) for up tu five years if this is my first
conviction of a federal or state offense consisting of the distribution of controlled
substances, or up to one year if this is my first convicuion of a federal or state offense
involving the possession of a controlled substance, or (b) for up to ten years if this is my
second conviction of a federal or state offense consisting of the distribution of controlled
substances, or up to five years if this is my second or more conviction of a federal or state
offense involving the possession of a controlled substance. If this ts my third or more
conviction of a federal or state offense consisting of the distribution of controlled
substances, 1 understand I could be permanently ineligible for all federal benefits, as that
term is defined in 21 U.S.C. § 862(d).

8. Admissibility of Statements

I understand if I fail to plead guilty in accordance with this agreement or withdraw
my plea(s) of guilty any statements | make (including this plea agreement, and my
admission of guilt) during or in preparation for any guilty plea hearing, sentencing hearing,
or other hearing and any statements { make or have made to law enforcement agents, in
any setting (including during a proffer), may be uscd against me in this or any other
proceeding. I knowingly waive any right | may have under the Constitution, any statute,
rule or other source of law to have such statements, or evidence derived from such
slatements, suppressed or excluded from being admitted into evidence and stipulate that
such statements can be admitted into evidence. If 1 withdraw my guilty plea based solely
on the Court's rejection of the plea agreement, the provisions of this paragraph will not

apply

9, Additional Obligations

Defendant's Initials: _4&)

Pave 9 of 13

 
ete eT:

 

 

 

! agree that | will not seek reinstatement of my license to practice kaw nor will f seck
to obtain a new license to practice liw

[agree not to commit any of the following acts.

° attempt to withdraw my guilly plea, unless the Court rejects the plea
aureement,

© deny | committed any crime to which [have pled guilty,

© make or adopt any arguments or objections to the presenlence report that are
inconsistent with this plea agreement;

® obstruct justice,

® fail tocomply with any provision of this plea agreement,

© commil any other crime,

e make a false statement; or

e fail to enter my plea of guilty when scheduled to do so, unless a continuance
is agreed to by the United States Attorney's Office and granted by the Court.

D. REMEDIES AVAILABLE TQ THE UNITED STATES

I hereby stipulate and agree that the United States Attorney's office may, at its
election, pursue any or all of the following remedies if | Cail to comply with any provision
of this agreement: (a) declare this plea agreement void, (b) refuse to dismiss any charges,
(c) reinstate any dismissed charges, (d) file new charges, (ec) withdraw any substantial
assistance motion made, regardless of whether substantial assistance has been performed;
(f) refuse to abide by any provision, stipulations, and/or recommendations contained in this
plea agreement; or (y) take any other action provided for under this agreement or by statute,
regulation or court nile.

In addition, I agrec if, for any reason, mny conviction is set aside, or I fail to comply
with any obligation under the plea agreement, the United States may file, by indictment or
information, any charges against me which were filed and/or could have been filed
conceming the matters involved in the instant investigation. I hereby waive my nght under
Federal Rule of Criminal Procedure 7 to be proceeded against by indictment and consent
to the filing of an information against me conceming any such charges. | also hereby waive
any statute of limitations defense as to any such charges.

The remedies set forth above are cumulative and not mutually exclusive. The
United States’ election of any of these remedies, other than declaring this plea agreement

Defendant's Initials: G )

Paue 10 of 13

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 10o0f13 Pageid#: 147
 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 11o0f13 Pageid#: 148

void, does not, in any way, terminate my obligation to comply with the terms of the plea
agreement. The use of “Wf” in this section does not mean “if, and only if”

E. GENERAL PROVISIONS

1. Limitation of Agreement

‘This agreement only binds the United States Attorney's Office for the Western
District of Virginia. It does not bind any state or local prosecutor, other United States
Atlomey’s Office or other office or agency of the United States Government, including,
but not limited to, the Tax Division of the United States Department of Justice, or the
Intemal Revenue Service of the United States Department of the Treasury. These
individuals and agencies remain free to prosecute me for any offense(s) committed within
their respective jurisdictions.

2. Effect of My Signature

T understand my signature on this agreement constitutes a binding offer by me to
enter into this agreement. I understand the United States has not accepted my offer until it
signs the agreement.

3. Effective Representation

I have discussed the terms of the foregoing plea agreement and all matters pertaining
to the charges against me with my attomey and am fully satisfied with my attomcy and my
attomey’s advice. At this time, I have no dissatisfaction or complaint with my attorney's
representation. I agree to make known to the Court no later than at the time of sentencing
any dissatisfaction or complaint I may have with my attomey's representation.

4. Misconduct

if | have any information concerning any conduct of any govemment attomey,
agent, employee, or contractor which could be constnted as misconduct or an ethical, civil,
or criminal violation, | agree to make such conduct known to the United States Attomey's

Office and the Court, in writing, as soon as possible, but no later than my sentencing
hearing.

5S. Final Matters

Defendant's Initials: a. )

Page I! of 13
 

 

Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 12 0f13 Pageid#: 149

1 understand a thorough presentence investigation will be conducted and sentencing
reconunendations independent of the United States Attorney's Office will be made by the
presentence preparer, which the Count may adaptor take into consideration. | understand
any calculation regarding the guidelines by the United States Attorney's Office or by my
attomey is speculative and is not binding upon the Court, the Probation Office or the United
States Attomey's Office. No guarantee has been made by anyone regarding the effect of
the guidelines on my case.

| understand the prosecution will be lree to allocute or describe the nature of this
offense and the evidence in this case and make any recommendations not prohibited by
this agreement.

1 understand the United States retains the right, notwithstanding any provision in
this plea agreement, to inform the Probation Office and the Court of all relevant Facts, to
address the Court with respect to the nature and seriousness of the offense(s), te respond
to any questions raised by the Court, to cormect any inaccuracies or inadequacies in the
presentence report and to respond to any statements made to the Court by or on behalf of
the defendant.

i willingly stipulate there is a sufficient factual basis to support each and every
material factual allegation contained within the charging document(s) to which | am
pleading guilty.

1 understand this agreement does not apply to any crimes or charges not addressed
in this agreement. | understand if] should testify falsely in this or in a related proceeding
I may be prosecuted for perjury and statements { may have given authorities pursuant to
this agreement may be used against me in such a proceeding.

I understand my attorney will be free to argue any mitigating factors on my behalf;
tothe extent they are not inconsistent with the terms of this agreement. I understand I will
have an opportunity to personally address the Court prior to sentence being imposed.

This writing scts forth the entire understanding between the parties and constitutes
the complete plea agreement between the United States Attomey for the Westem District
of Virginia and me, and no other additional terms or agreements shall be entered except
and unless those other terms or agreements are in wmiting and signed by the parties. This
plea agreement supersedes all prior understandings, promises, agreements, or conditions,

if any, between the United States and me.

Defendant's Initials: a)

Page 12 of 13

 
Case 6:20-cr-00013-EKD Document 54 Filed 07/09/21 Page 13 0f13 Pageid#: 150

[ have consulted with my attomey and fully understand all my rights. | have read
this plea agreement and carefully reviewed every part of it with my attorney. [ understand
this agreement and I voluntarily agree to it. I have not been coerced, threatened, or
promised anything other than the tenns of this plea agreement, described above, in
exchange for my plea of guilty. Being aware of all of the possible consequences of my
plea, I have independently decided to enter this plea of my own free will, and am affinaing
‘ that agreement on this date and by my signature below.

Date: __ 6/6/2021 f th ML hee A

Cherie Anné Washburn, Defendant

I have fully explained all rights available to my client with respect to the offenses
listed in the pending charging document(s). [ have carefully reviewed every part of this
plea agreement with my client. To my knowledge, my client's decision to enter into this
agreement is an informed and voluntary onc

if} will continue to represent my client regarding the United States’ cfforts to collect
any monctary obligations, { will notify the United States Attomey's Office, AT TN:

 

 

 

i Financial Litigation Unit, P.O. Box 1709, Roanoke, Virginia 24008-1709, in writing, of
the fact of my continued legal representation within 40 days of the entry of judgment in
this case.

: 1 \

§ Date:

Counsel for Defendant

:

, ee

6/7/2021 Muilah Leio— Date: 2021.06.07 13:04:45

‘ Date:

Michacl A. Baudinet
Assistant United States Attorney
é Virginia Bar No. 83633

*}
Defendant's Initials: Gl

Pave 13 of 13

 

 

 
